 1   MCGREGOR W. SCOTT
     United States Attorney
 2   JUSTIN J. GILIO
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
 6   Attorneys for Plaintiff
     United States of America
 7
 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,                    Case No. 1:19-cr-00181-LJO-SKO
13                       Plaintiff,               STIPULATION AND ORDER TO CONTINUE
                                                  STATUS CONFERENCE
14   vs.
                                                  JUDGE: Hon. Sheila K. Oberto
15   JESSE MOSES ESCANO,
16                      Defendant.
17
18           IT IS HEREBY STIPULATED by and between the parties hereto through their
19   respective counsel, that the status conference scheduled for December 16, 2019, at 1:00 p.m. be
20   continued to February 3, 2020, at 1:00 p.m. and time continue to be excluded through that latter
21   date.
22           The government has recently produced additional discovery that the defendant previously
23   requested and is in the process of obtaining additional documents and media from the Fresno
24   Police Department that defense has sought. Defense counsel now needs additional time to
25   review that discovery and determine whether any additional discovery may be necessary. In
26   addition, the government plans to extend an offer to the defendant, which the parties suspect will
27   lead to further plea negotiations, the need for a further exchange of information between the
28   parties, and additional investigation by defense counsel.
 1            Based on the foregoing, the parties agree that the ends of justice served by resetting the
 2   status conference date outweigh the best interest of the public and the defendant in a speedy trial.
 3   Therefore the parties agree that time is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A),
 4   (B)(iv).
 5                                                                Respectfully submitted,
 6                                                                MCGREGOR SCOTT
                                                                  United States Attorney
 7
 8   DATED: December 10, 2019                                      /s/ Justin J. Gilio
                                                                  JUSTIN J. GILIO
 9                                                                Assistant United States Attorney
                                                                  Attorney for Plaintiff
10
11
     DATED: December 10, 2019                                     /s/ Mike McKneely
12                                                                MIKE MCKNEELY
                                                                  Attorney for Defendant Jesse Moses Escano
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status Conference   -2-
 1                                                          ORDER
 2            Pursuant to the parties’ stipulation, the status conference currently scheduled for
 3   December 16, 2019, at 1:00 p.m. is hereby continued to February 3, 2020, at 1:00 p.m. The
 4   time period between December 16, 2019, and February 3, 2020, is excluded under the Speedy
 5   Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv), for the reasons provided in
 6   the parties’ stipulation, as the ends of justice served by granting the continuance outweigh the
 7   best interest of the public and the defendant in a speedy trial.
 8
     IT IS SO ORDERED.
 9
10   Dated:       December 11, 2019                                  /s/   Sheila K. Oberto             .
                                                               UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status Conference    -3-
